Exhibit 10.4

INTERNATIONAL

INFINERA CORPORATION

2007 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A (together, the
“Agreement”).

 

Participant:         Address:                

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:

 

Grant Number         Date of Grant         Vesting Commencement Date        
Number of Restricted Stock Units        

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

[INSERT VESTING SCHEDULE.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

Participant and the Company agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.

 

-1-



--------------------------------------------------------------------------------

INTERNATIONAL

 

Participant acknowledges and agrees that by clicking the “ACCEPT” button on
E*TRADE’s on-line grant agreement response page, it will act as Participant’s
electronic signature to the Agreement and will result in a contract between
Participant and the Company with respect to this Award of Restricted Stock
Units.

INFINERA CORPORATION

 

-2-



--------------------------------------------------------------------------------

INTERNATIONAL

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Agreement and the Plan, which
is incorporated herein by reference. Subject to Section 18(c) of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Payment after Vesting.

(a) Subject to Section 8, any Restricted Stock Units that vest will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares. Subject to the provisions of Section 6(b), such vested Restricted
Stock Units shall be paid in Shares as soon as practicable after vesting, but in
each such case no later than the date that is two-and-one-half (2  1/2) months
from the later of (i) the end of the Company’s tax year that includes the
vesting date, or (ii) the end of Participant’s tax year that includes the
vesting date.

 

-3-



--------------------------------------------------------------------------------

INTERNATIONAL

 

(b) Notwithstanding anything in the Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Code, and
any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

8. Tax Withholding. Until and unless the Administrator determines otherwise,
under a broker-assisted program approved by the Administrator in its discretion
from time to time, the number of Shares that have an aggregate market value
sufficient to pay the minimum income, employment and other applicable taxes
required to be withheld by the Company will be sold at the prevailing market
price pursuant to such procedures as the Administrator in its sole discretion
may specify from time to time. The proceeds of such sale shall be used to pay
Participant’s tax withholding obligations (and any associated broker or other
fees) for the Restricted Stock Units. Only whole Shares will be sold to satisfy
any tax withholding obligations pursuant to this Section 8. The number of Shares
sold will be rounded up to the nearest whole Share, with a cash refund remitted
to Participant for the value of the Shares sold in excess of the tax withholding
obligations (and any associated broker or other fees), all pursuant to such
procedures as the Administrator may specify from time to time. By accepting this
Award, Participant expressly consents to the sale of Shares to cover the tax
withholding obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy such obligations by any means
other than such sale of Shares, as set forth under this Section 8, unless
required to do so by the Administrator or pursuant to the Administrator’s
express written consent.

 

-4-



--------------------------------------------------------------------------------

INTERNATIONAL

 

If the Compensation Committee of the Board (the “Committee”) determines not to
allow for satisfaction of Participant’s tax withholding obligations through the
sale of Shares as described in the previous paragraph, prior to the issuance of
Shares in accordance with Section 6, Participant will pay, or make adequate
arrangements satisfactory to the Company (in its sole discretion) to satisfy all
tax withholding and payment on account obligations of the Company. In this
regard, Participant authorizes the Company to withhold all applicable tax
withholding obligations legally payable by Participant from Participant’s wages
or other cash compensation payable to Participant by the Company. Alternatively,
the Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may require Participant to satisfy his or her tax
withholding obligations, in whole or in part by one or more of the following:
(a) paying cash, (b) delivering to the Company already vested and owned Shares
having a value equal to the amount required to be withheld, or (c) electing to
have the Company withhold otherwise deliverable Shares having a value equal to
the minimum amount statutorily required to be withheld.

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Participant nor will Participant
otherwise be recorded as the legal or beneficial owner of the Shares on the
records of the transfer agent or registrar or otherwise, unless and until all
income, employment and other taxes have been withheld with respect to such
Shares. All income and other taxes related to the Restricted Stock Units and any
Shares delivered in payment thereof are the sole responsibility of Participant.

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

10. Nature of Grant. In accepting the Award, Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) Participant’s participation in the Plan is voluntary;

 

-5-



--------------------------------------------------------------------------------

INTERNATIONAL

 

(e) Restricted Stock Units are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and Restricted Stock Units are outside the scope of Participant’s
employment contract, if any;

(f) Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(g) neither the Award of Restricted Stock Units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon
Participant any right with respect to employment, and in the event that
Participant is not an employee of the Company, Restricted Stock Units shall not
be interpreted to form an employment contract or relationship with the Company;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) the value of Shares acquired on vesting of Restricted Stock Units may
increase or decrease in value;

(j) no claim or entitlement to compensation or damages arises from the
forfeiture of unvested Restricted Stock Units resulting from termination of the
Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;

(k) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan; and

(l) the Participant is hereby advised to consult with personal tax, legal and
financial advisors before taking any action related to the Plan.

11. Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement by and
among, as applicable, Participant’s employer, the Company, its Subsidiaries and
its affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and Participant’s employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded,

 

-6-



--------------------------------------------------------------------------------

INTERNATIONAL

 

canceled, vested, unvested or outstanding in Participant’ s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country, or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than Participant’s country. Participant understands that Participant may request
a list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the Shares received upon vesting of the
Restricted Stock Units may be deposited. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

12. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Infinera Corporation, 169
Java Drive, Sunnyvale, CA 94089, or at such other address as the Company may
hereafter designate in writing.

 

-7-



--------------------------------------------------------------------------------

INTERNATIONAL

 

14. Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

-8-



--------------------------------------------------------------------------------

INTERNATIONAL

 

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

24. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

-9-